DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,073,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim is merely broader version of the patented claim.  Below is a comparison between present claim 1 and patented claim 1.  

Present claim 1
Patented claim 1
An apparatus comprising: 


a transmitting conductor adapted to transmit signals; a receiving conductor adapted to receive signals transmitted by the transmitting conductor; the transmitting conductor and the receiving conductor operatively coupled to drive and sense circuitry, the drive and sense circuitry being adapted to cause the transmitting conductor and the receiving conductor to form an interacting pair of conductors, and to





measure the interactions between the interacting pair of conductors during a plurality of integration periods; and wherein the drive and sense circuitry determines interior motion within a volume of space proximate to the transmitting conductor and the receiving conductor based upon the measured interactions during a plurality of integration periods.
An apparatus comprising: a wristband shaped to surround a volume of a wrist of a user, the wristband comprising:
one or more transmitting conductors adapted to transmit signals; and one or more receiving conductors adapted to receive signals transmitted by the one or more transmitting conductors; and drive and sense circuitry being adapted to: dynamically adjust, before or during each of a plurality of sampling periods and while the wristband is secured to the wrist of the user, at least one user-interfacing characteristic of at least one of: the one or more transmitting conductors; or the one or more receiving conductors; transmit, during each of the plurality of sampling periods, a signal from the one or more transmitting conductors;
measure, during each of the plurality of sampling periods, the signal at the one or more receiving conductors; and determine, based upon signals measured during the plurality of sampling periods, an interior motion of one or more body parts within the volume surrounded by the wristbands.


	Besides wording difference, as can be seen above the main difference between present claim 1 and patented claim is that patented claim recites “a wristband shaped to surround a volume of a wrist of a user” and “dynamically adjust, before or during each of a plurality of sampling periods and while the wristband is secured to the wrist of the user, at least one user-interfacing characteristic of at least one of: the one or more transmitting conductors; or the one or more receiving conductors; transmit, during each of the plurality of sampling periods, a signal from the one or more transmitting conductors”  whereas present claim 1 fails to recite such features.  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1. 
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-10 are rejected under 35 U.S.C. 102 (1) as being anticipated by Rekimoto (US 2004/0243342, cited in IDS dated 11/27/2021).
	Regarding claim 1, Rekimoto discloses an apparatus (Fig. 1; [0032]-[0036], e.g., a user input apparatus 1) comprising:
	a transmitting conductor adapted to transmit signals (Fig. 2; [0038], e.g., a transmitting conductor 12); 
	a receiving conductor adapted to receive signals transmitted by the transmitting conductor (e.g., a receiving conductor 13);
	the transmitting conductor and the receiving conductor operatively coupled to drive and sense circuitry (Fig. 2; [0040]-[0047], e.g., e.g., the transmitting conductor 12 and the receiving conductor 13 are coupled to the signal generator 11, the receiver 14 and the processor 15), and 208), the drive and sense circuitry being adapted to cause the transmitting conductor and the receiving conductor to form an interacting pair of conductors, and to measure the interactions between the interacting pair of conductors during a plurality of integration periods ([0045]-[0047], e.g.,  the processor 15 configured to sequentially change SW1 and SW2 to cause the transmitting conductor 12 and the receiving conductor 13 to form an interacting pair and to measure the interactions between the interactive pair of the conductors 12 and 13 during a plurality of sampling periods); and 
	wherein the drive and sense circuitry determines interior motion within a volume of space proximate to the transmitting conductor and the receiving conductor based upon the measured interactions during a plurality of integration periods (Fig. 5; [0048], [0059]-[0060], e.g., determine a hand gesture within a space proximate to the transmitting conductor 12 and the receiving conductor 13 based on the combinations of the multi-dimensional vectors measured during the plurality of sampling periods).

Regarding claim 2, Rekimoto further discloses the apparatus of claim 1, wherein the interior motion determined by the drive and sense circuitry is used to determine a position of a body part ([0059]-[0060], e.g., the position of the hand). 

Regarding claim 3, Rekimoto further discloses the apparatus of claim 1, wherein the transmitting conductor and the receiving conductor comprise one pair of conductors from a plurality of pairs of conductors (Figs 2-3; e.g., the transmitting conductor 12 and the receiving conductor 13 pair). 

Regarding claim 4, Rekimoto further discloses the apparatus of claim 1, wherein the transmitting conductor and the receiving conductor are located adjacent to each other (see Fig. 2).

Regarding claim 5, Rekimoto further discloses the apparatus of claim 1, wherein the transmitting conductor and the receiving conductor are embedded within a sensor structure (Fig. 1; [0036], [0058], e.g., embedded within the bracelet of the user input apparatus 1).   


Regarding claim 6, Rekimoto further discloses the apparatus of claim 5, wherein the sensor structure forms a bracelet and transmitting conductor and receiving conductor form a portion of a perimeter of the bracelet (see Fig. 6; [0061]). 

Regarding claim 7, Rekimoto does not specifically Harrison further discloses the apparatus of claim 6, wherein the transmitting conductor is located on an opposite portion of the perimeter of the bracelet than the receiving conductor (see Fig 2, e.g., the transmitting conductor 12-2 is located on an opposite perimeter of the bracelet than the receiving conductor 13-1).  

Regarding claim 8, Rekimoto further discloses the apparatus of claim 7, wherein the transmitting conductor is one of a plurality of transmitting conductors and the receiving conductor is one of a plurality of receiving conductors (see Fig. 2), wherein each of the plurality of transmitting conductors is located opposite at least one of the plurality of receiving conductors (e.g., the transmitting conductor 12-1 is located opposite the receiving conductor 13-4, the transmitting conductor 12-2 is located opposite the 13-1, the transmitting conductor 12-3 is located opposite the receiving conductor 13-2, and the transmitting conductor 12-4 is located opposite the receiving conductor 13-3). 

Regarding claim 9, Rekimoto further discloses the apparatus of claim 8, wherein the interior motion within a volume of space occurs within the perimeter of the bracelet (Figs 1-2; [0048], [0058]-[0061], e.g., the hand gesture is within a space occurs within the perimeter of the bracelet).  

Regarding claim 10, Rekimoto further discloses the apparatus of claim 1, wherein the transmitting conductor is one of a plurality of transmitting conductors formed as an array (Fig. 2; [0038], e.g., the transmitting conductor 12 is one of electrodes 12-1, 12-2 …that forms 2 rows and 2 columns).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rekimoto (US 2004/0243342) in view of Hostur et al. (US 2019/0187854, cited in IDS dated 11/27/2021).         
Regarding claim 11, Rekimoto discloses a method comprising the steps of: 
generating a plurality of frequency signals on each of a plurality of transmitting conductors, respectively (Fig. 2; [0037]-[0038], e.g., generating a plurality of frequency signals on each of the transmitting conductors 12);
receiving signals on a plurality of receiving conductors, the plurality of receiving conductors being oriented such that each of the plurality of transmitting conductors forms an interacting pair of conductors with at least one of the plurality of receiving conductors ([0038], e.g., receiving signals on the plurality of receiving conductors 13, the transmitting conductor 12 and the receiving conductor 13 forms an interaction pair of conductors); 
processing the received signals received during an integration period to determine a measurement corresponding to each of the plurality of frequency signals for each of the received signals ([0045]-[0047], e.g., the processor 15 configured to sequentially change SW1 and SW2 to measure the interactions between the interactive pair of the conductors 12 and 13 during a plurality of sampling periods); and 
determining an interior motion based upon the measurements during a plurality of integration periods (Fig. 5; [0048], [0059]-[0060], e.g., determine a hand gesture within a space proximate to the transmitting conductor 12 and the receiving conductor 13 based on the combinations of the multi-dimensional vectors measured during a plurality of sampling periods). 
Rekimoto does not disclose generating a plurality of frequency-orthogonal signals on each of the plurality of transmitting conductors, respectively.
However, Hosur discloses a method comprising:  
generating a plurality of frequency-orthogonal  signals on each of a plurality of transmitting conductors, respectively (Figs 5-6; [0035]-[0038], e.g., a plurality of frequency-orthogonal drive signals for concurrently driving a plurality of drive lines);  
receiving signals on a plurality of receiving conductors, the plurality of receiving conductors being oriented such that each of the plurality of transmitting conductors forms an interacting pair of conductors with at least one of the plurality of receiving conductors (Figs 5-6; [0039]-[0040], e.g., receiving signals from a plurality of sense lines.  Each of the drive lines form an interaction pair of conductors with at least one of the sense lines); and 
determining a touch event based upon the measurements during a plurality of integration periods (Fig. 6; [0038]-[0039], e.g., determine touch locations during a plurality of integration period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hosur in the invention of Rekimoto for concurrently transmitting a plurality of frequency-orthogonal signals on each of a plurality of transmitting conductors because it would effectively reduce the scan time and hardware complexity (see [0036] of Hosur).  

Regarding claim 12, Rekimoto further discloses the method of claim 11, wherein the interior motion is within a volume of space proximate to the transmitting conductor and the receiving conductor (Fig. 6; [0059]-[0060], e.g., the hand gesture is detected within a volume of space proximate to the transmitting conductor 12 and the receiving conductor 13). 

Regarding claim 13, Rekimoto further discloses the method of claim 11, wherein the interior motion is used to determine a position of a body part (Fig. 6; [0059]-[0060], e.g., the position of the arm).

	Regarding claim 14, Rekimoto further discloses the method of claim 1, wherein each of the plurality of transmitting conductors forms and interacting pair with at least one of the receiving conductors (Figs 2-3; [0047], e.g., pairs of the transmitting conductor 12 and the receiving conductor 13).  

	Regarding claim 15, Rekimoto further discloses the method of claim 1, wherein at least one of the plurality of transmitting conductors is adjacent to at least one of the plurality of receiving conductors (see Fig. 2). 

	Regarding claim 16, Rekimoto further discloses the method of claim 1, wherein the at least one of the plurality of transmitting conductors and the at least one of the plurality of receiving conductors are embedded in within a sensor structure (Fig. 1; [0036], [0058], e.g., embedded within the bracelet of the user input apparatus 1).   

	Regarding claim 17, Rekimoto further discloses the method of claim 16, wherein the sensor structure forms a bracelet and the at least one of the plurality of transmitting conductors and the at least one of the plurality of receiving conductors form a perimeter of the bracelet (Figs 1-2; [0036], [0058], e.g., the transmitting conductor and the receiving conductor 13 form a perimeter of the bracelet).   

	Regarding claim 18, Rekimoto further discloses the method of claim 16, wherein the at least one of the plurality of transmitting conductors is located on an opposite portion of the perimeter of the bracelet than the at least one of the plurality of receiving conductor (see Fig. 2; e.g., the transmitting conductor 12-2 is located opposite at least one of the receiving conductor 13-1).  

	Regarding claim 19, Rekimoto further discloses the method of claim 11, wherein the at least one of the plurality of transmitting conductors is one of a plurality of transmitting conductors formed as an array (Fig. 2; e.g., the transmitting conductor 12-1 is one of electrodes 12-1, 12-2…that forms 2 rows and 2 columns).

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rekimoto (US 2004/0243342) in view of Hostur et al. (US 2019/0187854), and further in view of Mu et al. (US 2019/0033974, cited in IDS dated 11/27/2021).
Regarding claim 20, Rekimoto in view of Hostur does not disclose the method of claim 11, wherein the measurements for the interior motion for at least one of the plurality of transmitting conductors are taken simultaneously via relative ground truthing; applying a machine learning algorithm to associate the measurements with body movements; and inferring additional body movements based on data from the machine learning algorithm.
However, Mu discloses a method comprising:
generating a plurality of frequency signals on each of a plurality of transmitting conductors, respectively; receiving signals on a plurality of receiving conductors (Fig. 1; [0042], [0044], e.g., the wearable device 100 comprises pairs of sensors operate together, with some sensors transmitting probe signals and some sensors receiving the electrical signals); and
determine an interior motion based on measurements ([0040], [0045], e.g., measures electrical signals corresponding to movement of internal bodily structures of the user ‘wrist or arm), 
wherein the measurements for the interior motion for at least one of the plurality of transmitting conductors are taken simultaneously via a relative ground trothing (Figs 1 and 4;  [0005], [0069], [0079], [0081], [0083], e.g., the machine learning model is trained using ground truth hand positions extracted from video images of the user's hand taken concurrently with the capture of the electronic signals); applying a machine learning algorithm to associate the measurements with body movements ([0076], [0079], e.g., the position computation circuit 448 computes, using features extracted from the electrical signals 216 as input to a machine learning model, an output that describes the position of the user's hand 120 and/or changes in hand position of the user's hand 120); and inferring additional body movements based on data from the machine learning algorithm ([0079], [0091], [0104]-[0105], [0109], [0111], e.g., in the online prediction or inferencing process, the input data is used by the machine learning model to predict an output corresponding to the reduced hand shape model (10 features). The output corresponding to the reduced hand shape model (10 features) may then be projected back to the full hand shape model (22 joint angles) for use).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use teachings of Mu in the invention of Rekimoto in view of Hostur for training a machine learning model using ground truth hand positioned from video images of the user’s hand taken concurrently with measurements for interior motion because using information derived from images signals with the machine learning model, accurate determination of a hand position of the hand of the wrist or arm of the user cam ne improved.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radivojevic et al. (US 2010/0259472) are cited to teach a wearable device comprising a plurality of sensors arranged to provide respective outputs corresponding to movement of the sensors.  
Shankar et al. (US 2016/0187973) discloses flexible smart glove comprising a plurality of capacitive micro-sensors configured to detect hand and finger motions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623